Citation Nr: 0737357	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  00-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and January 2002 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for a back disability and a right knee disability.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  

This case was previously before the Board in March 2001, at 
which time it was remanded for additional development.  In a 
September 2002 decision, the Board denied the veteran service 
connection for a back disability.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court issued a February 2004 order granting a 
Joint Motion for Remand and vacating the Board's service 
connection denial for a back disability.  This issue was 
remanded to the Board for additional development.  In 
September 2004, the Board in turn remanded this issue to the 
RO for another VA examination.  It was returned to the Board 
in May 2006, at which time it was again denied.  The veteran 
again appealed this issue to the Court, and in June 2007, the 
Court granted another Joint Motion for Remand, vacating the 
Board's denial.  This issue has now been returned to the 
Board.  

The issue of entitlement to service connection for a right 
knee disability was remanded by the Board within the 
September 2002 decision.  It was returned to the Board in 
September 2004, at which time the Board denied the 
appellant's service connection claim for a right knee 
disability.  

The veteran appealed that portion of the September 2004 Board 
decision which denied service connection for a right knee 
disability to the Court.  In a March 2007 decision, the Court 
vacated that portion of the Board's decision which denied 
service connection for a right knee disability and remanded 
the case back to the Board with instructions that it 
readjudicate the claim in accordance with the Court's order.  
This issue is also once again before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Concerning the veteran's service connection claim for a back 
disability, the Court found fault with the Board's analysis 
of the medical evidence; specifically, the Court found the 
Board erred by failing to discuss adequately whether the 
veteran's pre-service spondylolysis was a disease or a 
defect, and whether such a disability had undergone a chronic 
increase in severity during military service.  According to 
an October 2004 VA examination report, the veteran had 
developmental spondylolysis at the time he entered military 
service, which the Board termed a defect.  However, according 
to the examination report, the veteran's spondylolysis 
underwent "a chronic increase in severity over time."  This 
finding raised the possibility that the veteran's 
spondylolysis was in fact a disease, or otherwise, if a 
defect, had a superimposed disease or injury resulting in 
increased disability, for which service connection may be 
warranted.  See VAOPGCPREC 82-90.  The Joint Remand noted 
that General Counsel Opinion 82-90 found defects "are more 
or less stationary in nature", which contrasted with the 
October 2004 examination finding of an increase in severity 
of the veteran's spondylolysis, termed a defect by the Board.  

Based on this inconsistency in the October 2004 VA medical 
examination report, additional development is required.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  

The Board considers next the veteran's service connection 
claim for a right knee disability.  In its March 2007 
decision, the Court took issue with VA's July 2002 medical 
examination afforded the veteran under 38 U.S.C.A. § 5103A.  
The Court noted that that examination was performed by a 
physician's assistant, not a physician.  While the Court did 
not find a physician's assistant was unqualified or 
unauthorized to conduct VA medical examinations or provide 
medical opinion statements, VA procedures found in the VA 
Adjudication Procedure Manual M21-1 (M21-1) required VA 
examination reports to be signed by a physician.  No such 
signature was present in this case, rendering the examination 
report insufficient.  M21-1 further stated that an 
examination report unsigned by a physician can be sufficient 
if it was transmitted by the Compensation and Pension Records 
Interchange (CAPRI); however, the Court was unable to 
determine from the record whether the July 2002 examination 
report was transmitted by CAPRI, and therefore found the 
examination report potentially inadequate.  

The Court also requested clarification of a statement made by 
the examiner within the July 2002 VA examination report.  The 
examiner stated:  

Also noted is the letter from [the veteran's] 
outside physician that the [1990 post-service] 
quadriceps rupture was an acute injury and not 
something that occurred gradually over time and it 
is less likely than not that this injury was 
related to the patient's time in service.  

The Court found it was unclear whether the opinion concerning 
the etiology of the veteran's quadriceps injury was that of 
the VA examiner or the outside physician.  However, review of 
the original letter, authored in December 1990 by J.V.R., 
M.D. and of record in the present case, clearly indicates Dr. 
R. made no such statement regarding a possible nexus between 
the 1990 quadriceps injury and any in-service disease or 
injury of the right knee.  While Dr. R. treated the veteran 
immediately following his 1990 injury, his treatment records 
make no mention of a prior in-service right knee injury.  
Therefore, the Board concludes the opinion statement in 
question appears to be that of the July 2002 VA examiner.  
However, as the Court has mandated additional clarification 
in this regard, the Board will undertake appropriate 
development.  

Thus, based on the lack of physician's signature on the July 
2002 VA examination report and the need for additional 
clarification, the Board finds another VA medical opinion is 
warranted.  VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  

The Board next notes the Court's March 2007 decision 
discussed the veteran's contentions that pertinent employment 
and worker's compensation records were not obtained by VA.  
The Court found that despite that veteran's contentions, such 
records were in fact of record.  Nevertheless, the Court 
requested the Board "ensure that all relevant records have 
been obtained" but did not specify what, if any, records 
remained outstanding.  Thus, the Board therefore directs the 
RO to again contact the veteran to request any pertinent 
medical records or other evidence, private or VA, which he 
may have in his possession which has not already been 
submitted.  If such records are identified, the RO should 
take appropriate action to assist the veteran in obtaining 
them and providing them to VA.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  This duty includes obtaining 
pertinent medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all private and VA 
medical care providers not yet of record 
who treated the veteran for his claimed 
disabilities since service.  After 
obtaining proper authorization, all 
treatment records not already on file 
should be obtained and associated with the 
claims file.  If the RO does not receive a 
response to requests for records from any 
of the private sources identified by the 
appellant, he should be so notified and 
informed that he may obtain and submit any 
pertinent private records.  If any VA 
records indicated by the veteran are not 
available, that fact should be noted for 
the claims file. 

2.  The veteran's claims folder should be 
presented to a VA specialist in orthopedic 
disabilities for the purpose of evaluating 
his claimed back disability.  The veteran 
himself need not be examined unless 
physical examination of the veteran is 
deemed necessary by the examiner.  After 
reviewing the veteran's medical history, 
the examiner should respond to the 
following:

(a).  Identify all current diagnosed low 
back disorders of the veteran;

(b).  Indicate whether any disability 
involving the low back is a familial, 
congenital, or developmental disease or 
defect.  If it is a disease, it is 
requested that the examiner render an 
opinion as to when the disease was 
initially manifested, and if present prior 
to service, whether it is as likely as not 
that the disease underwent a chronic 
increase in severity beyond natural 
progression during active duty;

(c).  If it is determined that any 
currently diagnosed low back disability is 
a familial, congenital, or development 
defect, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that that the veteran 
experienced a superimposed disease or 
injury during service which resulted in 
additional current disability;

(d).  As to any currently diagnosed 
disorder determined not to be either a 
familial, congenital, or development 
disease or defect, indicate whether it is 
at least as likely as not that the 
disorder is otherwise etiologically 
related to the veteran's active military 
service.

In responding to this question, the 
examiner should discuss the following 
three injuries as alleged by the veteran: 
(a) the 1967 incident in which the veteran 
fell thirty feet off a cliff, (b) the 
incident in which the veteran fell 
approximately eight feet off the side of a 
road in Vietnam, and (c) the incident in 
which the veteran was laid out on his back 
after a concussion grenade landed only ten 
feet from where he was standing.  

The examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The examiner should provide 
a complete medical rationale for all 
conclusions reached.  

3.  The veteran's claims folder should be 
presented to a VA specialist in orthopedic 
disabilities for the purpose of evaluating 
his claimed right knee disability.  The 
specialist utilized to conduct the back 
evaluation ordered above may also be used 
for this evaluation.  If the specialist 
selected by the RO is other than a 
physician, the final report must be 
reviewed and signed by a physician or 
there must be clear documentation that the 
report was transmitted through CAPRI.  The 
veteran himself need not be examined 
unless physical examination of the veteran 
is deemed necessary by the examiner.  
After reviewing his medical history, the 
examiner should identify any current 
disabilities of the appellant's right 
knee.  Based on a review of the claims 
file, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current right 
knee disability is the result of, or is 
otherwise related to, an in-service right 
knee disease or injury.  In so doing, the 
examiner should discuss what effect, if 
any, the veteran's September 1990 right 
knee on-the-job injury had on his current 
right knee disability, and any right knee 
disability resulting from service that 
preexisted the 1990 incident if 
identified.  The examiner should provide a 
complete medical rationale for all 
conclusions reached.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

